 Case 1:20-cv-01116-JDT-cgc Document 3 Filed 06/01/20 Page 1 of 3                       PageID 9




                       UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF TENNESSEE
                             EASTERN DIVISION

BOBBY D. BRUCE, JR.,                              )
                                                  )
       Plaintiff,                                 )
                                                  )
                                                  )
VS.                                               )           No. 20-1116-JDT-cgc
                                                  )
                                                  )
MADISON COUNTY CRIMINAL                           )
JUSTICE COMPLEX,                                  )
                                                  )
       Defendant.                                 )


                   ORDER DIRECTING PLAINTIFF TO COMPLY WITH
              28 U.S.C. §§ 1915(a)(1)-(2) OR PAY THE $400 CIVIL FILING FEE


        On May 29, 2020, Plaintiff Bobby D. Bruce, Jr., who is incarcerated at the Madison

County Criminal Justice Complex in Jackson, Tennessee, filed a pro se civil complaint. (ECF No.

1.) However, Plaintiff neglected to submit either the $400 civil filing fee required by 28 U.S.C.

§§ 1914(a)-(b) or a proper application to proceed in forma pauperis.

       Under the Prison Litigation Reform Act (PLRA), 28 U.S.C. §§ 1915(a)-(b), a prisoner

bringing a civil action must pay the filing fee required by 28 U.S.C. § 1914(a).1 Although the

obligation to pay the fee accrues at the moment the case is filed, see McGore v. Wrigglesworth,

114 F.3d 601, 605 (6th Cir. 1997), partially overruled on other grounds by LaFountain v. Harry,



       1
          The civil filing fee is $350. See 28 U.S.C. § 1914(a). The Schedule of Fees set out
following the statute also requires the Clerk to collect an administrative fee of $50 for filing any
civil case. However, the additional $50 fee will not apply if Plaintiff ultimately is granted leave
to proceed in forma pauperis.
 Case 1:20-cv-01116-JDT-cgc Document 3 Filed 06/01/20 Page 2 of 3                       PageID 10




716 F.3d 944, 951 (6th Cir. 2013), the PLRA provides the prisoner the opportunity to make a

“down payment” of a partial filing fee and pay the remainder in installments. Id. at 604. However,

in order to take advantage of the installment procedures, the prisoner must complete and submit to

the district court, along with the complaint, an in forma pauperis affidavit and a certified copy of

his inmate trust account statement for the last six months. 28 U.S.C. § 1915(a)(2).

       Plaintiff is ORDERED to submit, within 30 days after the date of this order, either the

entire $400 civil filing fee or a properly completed and signed application to proceed in forma

pauperis along with a certified copy of his inmate trust account statement for the last six months.

The Clerk is directed to mail Plaintiff a copy of the prisoner in forma pauperis affidavit form along

with this order. If Plaintiff needs additional time to submit the necessary documents, he may,

within 30 days after the date of this order, file a motion for an extension of time.2

       If Plaintiff timely submits the necessary documents and the Court finds that he is indeed

indigent, the Court will grant leave to proceed in forma pauperis and assess only a $350 filing fee

in accordance with the installment procedures of § 1915(b). However, if Plaintiff fails to comply

with this order in a timely manner the Court will deny leave to proceed in forma pauperis, assess

the entire $400 filing fee from his inmate trust account without regard to the installment

procedures, and dismiss the action without further notice for failure to prosecute, pursuant to

Federal Rule of Civil Procedure 41(b). McGore, 114 F.3d at 605.3




       2
         If Plaintiff is unable to obtain a trust account statement from prison officials, he should
so notify the Court. However, even if he cannot obtain a trust account statement, Plaintiff still
must submit an in forma pauperis affidavit.
       3
       Even a voluntary dismissal by Plaintiff will not eliminate the obligation to pay the filing
fee. McGore, 114 F.3d at 607; see also In re Alea, 286 F.3d 378, 381 (6th Cir. 2002).

                                                  2
 Case 1:20-cv-01116-JDT-cgc Document 3 Filed 06/01/20 Page 3 of 3                        PageID 11




       If Plaintiff is transferred to a different prison or released, he is ORDERED to notify the

Court immediately, in writing, of his change of address. Failure to abide by this requirement may

likewise result in the dismissal of this case without further notice, for failure to prosecute.

IT IS SO ORDERED.

                                                        s/ James D. Todd
                                                       JAMES D. TODD
                                                       UNITED STATES DISTRICT JUDGE




                                                  3
